             Case 19-80253-TLS                             Doc 5         Filed 02/20/19 Entered 02/20/19 12:02:18                     Desc Main
                                                                         Document      Page 1 of 6
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )         BK. NO. 19-80253
 Patricia Ann Johnson                                                              )         (Chapter 13)
                                                                                   )
                                                                                   )                           CHAPTER 13 PLAN
                                                                                   )                                 AND
                                                                         DEBTOR(S) )                    NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in Rule
3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of Rule
3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls the
amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of security
interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim or
the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by objection to
the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                         Included                 Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received within
the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any                              B. Number of Payments                      Base Amount (A X B)
 previous payments)
 $391.00                                                                                 40                                                          $15,640.00
                                                                                           Total Plan Base Amount: $15,640.00

 The payment shall be withheld from the Debtor’s paycheck:                                 Yes                             No

 Employee’s name from whose check the payment is deducted:                           Patricia Ann Johnson

 Employer’s name, address, city, state, phone: Omaha Public School District 3215 Cuming Street Omaha NE 68131-0000

 Debtor is paid:                   Monthly                           Twice Monthly         Weekly               Biweekly           Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.


Page 1 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 19-80253-TLS                             Doc 5     Filed 02/20/19 Entered 02/20/19 12:02:18                   Desc Main
                                                                     Document      Page 2 of 6
 Debtor                Patricia Ann Johnson                                                  Case number        19-80253

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS,
THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS MUST
COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN, THOSE
                MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment.
Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have funds
available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6 and 7 of this
plan.

 Creditor’s Names and Full                          Last Four Digits of Account   Date of Next Payment Due           Payment Amount
 Address                                            Number
 1. Cnac - Ne105 5500 L St
 Omaha, NE 68117                                    1351                                                                                                $50.00
 2. Gem Financial 3444 W
 Broadway
 Council Bluffs, IA 51501                                                                                                                               $50.00

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through the
“ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan

Page 2 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case 19-80253-TLS                             Doc 5          Filed 02/20/19 Entered 02/20/19 12:02:18                    Desc Main
                                                                          Document      Page 3 of 6
 Debtor                Patricia Ann Johnson                                                           Case number        19-80253

 $4,000.00                                                           $57.00                                     $3,943.00
 “SAA” Costs Requested                                               Costs Received Prior to Filing             Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                                             $0.00                                      $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the holder
of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that
any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as
a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.
                           2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Federal: $1,520.85                                          State: unk.                               Total: $1,520.85



             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                           1) Secured Claims to which § 506 Valuation is NOT applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                           2) Secured Claims to which § 506 Valuation is applicable:
                                    a.     None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.
                                    b. Claims listed in this subsection are debts secured by personal property not described in the prior paragraph of this plan,
                                       6(B)(1)(b). These claims will be paid either the value of the secured property or the amount of the claim, whichever is
                                       less, with interest as provided below. The portion of a claim that exceeds the value of the secured property will be
                                       treated as an unsecured claim. In this District, the value of the secured property is determined by the proof of claim,
                                       subject to the right of the Debtor to object to such valuation.




Page 3 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-80253-TLS                             Doc 5      Filed 02/20/19 Entered 02/20/19 12:02:18                       Desc Main
                                                                      Document      Page 4 of 6
 Debtor                Patricia Ann Johnson                                                          Case number       19-80253

 Name of Creditor               Property                   Estimated Value of   Pre-confirmation   Post-confirmation   Minimum Monthly Total Payments
                                Description                Security or Amount   Interest Rate &    Interest Rate       Payment Amount  Plus Interest
                                                           Owed (use lowest     Dollar Amount
                                                           amount)              Limit, if any
                  2004 Chrysler
                  300M 130000                                                        0.00%
 1. Cnac - Ne105 miles           $1,100.00                                           $0.00              7.25%              $50.00                      $1,287.47
                  2011 Chevy HHR                                                     0.00%
 2. Gem Financial 170000 miles   $4,100.00                                           $0.00              7.25%              $50.00                      $4,798.81


             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in monthly
                payments as noted below:

             B. Check One
                1)    None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and the
                 Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who
                has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all creditors
                scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service specifically stating it
                was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in
                deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and Debtors

Page 4 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 19-80253-TLS                             Doc 5           Filed 02/20/19 Entered 02/20/19 12:02:18               Desc Main
                                                                           Document      Page 5 of 6
 Debtor                Patricia Ann Johnson                                                           Case number    19-80253

of this plan.

 *Debtor is the only one on the loans for both vehicles. One vehicle is the debtor’s daughter’s car. The debtor’s daughter will reimburse
 Debtor every month for the car payment. Schedule I reflects this payment.


                                                                        NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

                                                                                    04/16/2019
IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL HANDLE
THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS
FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                          CERTIFICATE OF SERVICE
On February 20, 2019 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular
United States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned
relies on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13
Trustee District of Nebraska

 Dated:       February 20, 2019                                      Debtor(s)

                                                                     By: /s/ Jessie C. Polson
                                                                     Jessie C. Polson #23646
                                                                     3006 South 87th Street
                                                                     Omaha, NE 68124
                                                                     (402) 614-7171
                                                                     (402) 939-0960
                                                                     jessie.polson@SamTurcoLawOffices.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and order
of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the
District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.


               Patricia Ann Johnson                                    A D Collections Service              Aaron's Sales Lease
               4540 Camden Ave                                         6100 E. Central #3                   Attn: Bankruptcy
               Omaha, NE 68104                                         Wichita, KS 67208                    Po Box 100039
                                                                                                            Kennesaw, GA 30156


               Account Control Systems                                 Ashro                                Berlin-Wheeler Inc.
               85 Cestmnut Ridge Rd Ste 113                            1112 7th Ave                         Attn: Bankruptcy
               Montvale, NJ 07645-1827                                 Monroe, WI 53566                     Po Box 479
                                                                                                            Topeka, KS 66601


               Centris Fed Credit Union                                Centris Federal Credit Union         CF Medical LLC
               Attn: Bankruptcy                                        11718 M Circle                       4300 S Hwy 27, Suite 201
               11825 Q St                                              Omaha, NE 68137                      Clermont, FL 34711
               Omaha, NE 68137




Page 5 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-80253-TLS                             Doc 5        Filed 02/20/19 Entered 02/20/19 12:02:18                  Desc Main
                                                                        Document      Page 6 of 6
 Debtor                Patricia Ann Johnson                                                          Case number    19-80253

               CHI Health                                            Cnac - Ne105                          Credit Bureau Services, Inc.
               7753 Solution Ctr.                                    5500 L St                             Attn: Bankruptcy
               Chicago, IL 60677                                     Omaha, NE 68117                       Po Box 1327
                                                                                                           Norfork, NE 68702


               Credit Collection Services                            Credit One Bank                       Douglas County Attorney
               Attn: Bankruptcy                                      Attn: Bankruptcy Department           428 Hall Of Justice
               725 Canton St                                         Po Box 98873                          Omaha, NE 68183
               Norwood, MA 02062                                     Las Vegas, NV 89193


               Douglas County Treasurer                              Ear Nose Throat Consultants, LLC      Fingerhut
               1819 Farnam St H03                                    2727 S. 144th Street, Suite 250       6250 Ridgewood Road
               Omaha, NE 68183                                       Omaha, NE 68144                       Saint Cloud, MN 56303



               First State Corp                                      Fleetwood Investments                 Gem Financial
               4809 S 72nd St                                        19610 Franklin St                     3444 W Broadway
               Omaha, NE 68127                                       Elkhorn, NE 68022                     Council Bluffs, IA 51501



               Genesis Bc/celtic Bank                                Ginny's Inc                           Internal Revenue Service
               Attn: Bankruptcy                                      1112 7th Ave                          PO Box 7346
               268 South State Street Ste 300                        PO Box 2816                           Philadelphia, PA 19101-7346
               Salt Lake City, UT 84111                              Monroe, WI 53566


               Mitchell D. Bluhm Associates                          Nebraska Department Of Revenue        Nebraska Medical Center
               P.O. Box 3269                                         Attn: Bankruptcy Unit                 PO Box 3839
               Sherman, TX 75091                                     PO Box 94818                          Omaha, NE 68103-0839
                                                                     Lincoln, NE 68509-4818


               Northwest Chiropractic                                Planet Fitness Billing Office         Portfolio Recovery
               5148 N. 90th Street                                   2502 S 133rd Plaza, Ste. 108          Po Box 41021
               Omaha, NE 68134                                       Omaha, NE 68144                       Norfolk, VA 23541



               Radiology Consultants                                 Receivables Performance Mgmt          Red Credit Solutions
               PO Box 31399                                          Attn: Bankruptcy                      6910 Pacific Street
               Omaha, NE 68131-0399                                  Po Box 1548                           Ste 425
                                                                     Lynnwood, WA 98036                    Omaha, NE 68106


               Seventh Ave                                           State Farm Payment Plan               U.S. Department of Education AWG
               1112 7th Ave                                          PO Box 44110                          PO Box 790356
               Monroe, WI 53566                                      Jacksonville, FL 32231                NE 69179




Page 6 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
